DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 9-11, 14, 17-18 and 21-24 are objected to because of the following informalities:  
Claim 1 (5th para) should be changed to “wherein an electromagnet 
Claims 2, 4, 9-11, 18 and 22-24 refer to “bearing” and “anti-friction element” and should be changed to reflect the top and bottom bearings/anti-friction elements to provide continuity with claims 1 and 17. 
Claim 14 (6th para) should be changed to “coupling the one or more permanent magnets with the inner surface of the rotor sidewall;” since permanent magnets and the inner surface are previously recited in claim 14 (2nd para).      
Claim 17 (3rd to last para) should be changed to “generating a magnetic field within the interior cavity with [[a]] the magnetized material” since “magnetized material” is previously recited in claim 17 (3rd para).
Claim 21 should be changed to “The rotating machine of claim 11, wherein extends  between the inner race and the outer race of the top and bottom bearings respectively, and wherein the conductive element is annular in shape and bridges the annular gap between the inner race and the outer race of the top and bottom bearings respectively.” Since the inner and outer races of the top and bottom bearings is previously recited in claim 1 (2nd to last para).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-18, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14 (last para) “applying an axial force to the top and bottom bearing in a pre-loaded state to axially displace the inner races of the top and bottom bearing relative to the outer races of the top and bottom bearing such that the inner races move toward each other while the outer races remain stationary” is unclear. 
From the specification the outer races 584 move toward each other while the inner races 582 remain stationary (figs 8, pg 13, [0051]). It is unclear how the inner races 582 moves towards each other when they are stationary by abutting annular lips 141 and 146. In order to further prosecution examiner will interpret the limitation as “the outer races move toward each other while the inner races remain stationary”. Claim 25 is rejected since it depends on claim 14.
In claim 17 (4th to 5th para) “abutting the top and bottom mounting flange with a top and bottom anti-friction element respectively, the top and bottom anti-friction element having an inner race and an outer race; directly mounting inner races of the top and bottom anti-friction element on the top and bottom annular lip encircling the top and bottom mounting flange respectively” is unclear.
The specification discloses the bearings are mounted on the mounting flanges and abut the annular lips (figs 8, pg 7, [0034] & pg 11, [0046]). It is unclear how the bearings abut the mounting flanges and are directly mounted on the annular lips, since the specification discloses the opposite. In order to further prosecution examiner will interpret the limitation as the anti-friction elements abut the annular lips and are mounting on the mounting flanges. Claims 18 and 20 are rejected since they depend on claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites essentially the same limitation as recited in claim 1 (last seven lns).
Claim 20 recites essentially the same limitation as recited in claim 17 (4th to last para).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 14, 17-18, 20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher (US20090289512, “Prucher”) in view of Wu (CN107508445, “Wu”, using machine translation) and Gievers (US2802957, “Gievers”)
Re claim 1, Prucher discloses a rotating machine comprising:
a stator 30 (figs 2-3, para [0084]) defining a stator body 38 (fig 3, para [0086]) and a top and bottom mounting flange (figs 3 & below, para [0087]) formed with the stator body 38 (figs 3 & below) and operative to circle and engage with a shaft having an axis extending therethrough (fig 3, [0079] & [0081]), the stator body 38 defining a cylindrical stator sidewall 40 (fig 3, para [0086]) distal to the mounting flanges (figs 3 & below), wherein the stator body 38, the cylindrical stator sidewall 40, and the mounting flanges are formed with one another (figs 3 & below);
a rotor 34 (figs 2-3, para [0089]) defining a rotor sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity (figs 3 & below), one or more permanent magnets 36 coupled with an inner surface of the rotor sidewall 56 (figs 2-3, para [0083]-[0084]), the rotor 34 further defining an opening formed through the rotor 34 (figs 3 & below) and allowing access to the interior cavity (figs 3 & below), the stator 30 received within the interior cavity (figs 3 & below), the mounting flange extending to the opening (figs 3 & below); 
a top and bottom bearing 52 (fig 3, para [0087]) defining a top and bottom bearing bore (figs 3 & below), and the top and bottom mounting flanges extending into the top and bottom bearing bore respectively to directly mount the top and bottom bearing 52 on the top and bottom mounting flange respectively (figs 3 & below), the top and bottom bearings 52 engaging a peripheral edge of the opening to mount the rotor 34 on the top and bottom bearing 52 (figs 3 & below, para [0089]);
wherein one selected from a group of a electromagnet and a conductor 32 is coupled to the cylindrical stator sidewall 40 (figs 3-4, para [0084]-[0085] & [0096], conductor 32 on 40 forms an electromagnet) to interact with the one or more permanent magnets 36 (figs 2-4, [0083]-[0085]); 
the top and bottom bearings 52 having an inner race and an outer race (figs 3 & below); and
a top and bottom rotor plate 60, 58 coupled with the rotor sidewall 56 (fig 3 [0089]), with the at least a portion of the outer race of the top and bottom bearing 52 positioned in the interior cavity (figs 3 & below).

    PNG
    media_image1.png
    364
    640
    media_image1.png
    Greyscale

Prucher discloses claim 1 except for:
the top and bottom mounting flange monolithically formed with the stator body;
a top and bottom annular lip extending from the stator body and encircling the top and bottom mounting flange respectively;
the stator body, the cylindrical stator sidewall, the annular lips, and the mounting flanges are monolithically formed with one another;
the top and bottom annular lip abutting the top and bottom bearing respectively;
the top and bottom rotor plate applying an axial force to the outer races of the top and bottom bearings to pre-load the top and bottom bearings wherein the outer race of the top and bottom bearing are oriented in an axially displacement relative to the inner race of the top and bottom bearing respectively.
Wu discloses the top and bottom mounting flange monolithically formed with the stator body (figs 2-3 & below);
a top and bottom annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the stator body (figs 2-3 & below) and encircling the top and bottom mounting flange respectively (figs 2-3 & below);
the stator body, the cylindrical stator sidewall, the annular lips 12, and the mounting flanges are monolithically formed with one another (figs 2-3 & below); and
the top and bottom annular lip 12 abutting the top and bottom bearing 3 respectively (figs 2-3 & below, pg 4, lns 49-53 to pg 5, ln 1).

    PNG
    media_image2.png
    511
    566
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Prucher with the top and bottom mounting flange monolithically formed with the stator body; a top and bottom annular lip extending from the stator body and encircling the top and bottom mounting flange respectively; the stator body, the cylindrical stator sidewall, the annular lips, and the mounting flanges are monolithically formed with one another; and the top and bottom annular lip abutting the top and bottom bearing respectively, as disclosed by Wu, in order to support and tightly fixed the bearings, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1) and in order to reduce the number of parts for the stator, as opposed to forming the stator body, sidewall, annular lips and mounting flanges from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, annular lips and the mounting flange are monolithically formed with one another. 
Gievers discloses the top and bottom rotor plate 24 (fig 1, col 2, 46-50) applying an axial force to the outer races of the top and bottom bearings to pre-load the top and bottom bearings 25 (fig 1, col 3, lns 37-46) wherein the outer race of the top and bottom bearing 25 are oriented in an axially displacement relative to the inner race of the top and bottom bearing 25 respectively (figs 1 & below, col 3, lns 37-46, outer race inherently axially displaced relative to the inner race since outer race has axially inward force applied to it by 24  & inner race abuts against 21a).

    PNG
    media_image3.png
    374
    706
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor and bearings of Prucher in view of Wu so the top and bottom rotor plate apply an axial force to the outer races of the top and bottom bearings to pre-load the top and bottom bearings wherein the outer race of the top and bottom bearing are oriented in an axially displacement relative to the inner race of the top and bottom bearing respectively, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Re claim 4, Prucher in view of Wu and Gievers discloses claim 1 as discussed above. Prucher further discloses the stator 30 engages an inner race of the bearing 52 and the rotor 34 engages an outer race of the bearing 52 (fig 3), and wherein the rotor 34 is configured to rotate relative to the stator 30 (fig 3, as implied by rotor & stator).
Re claim 14, Prucher discloses a method for pre-loading a rotating machine comprising: 
providing a stator 30 (figs 2-3, para [0084]) and a rotor 34 (figs 2-3, para [0089]) of the rotating machine (figs 2-3), the rotor 34 comprising a rotor sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity (figs 3 & above for claim 1) and having one or more permanent magnets 36 coupled with an inner surface of the rotor sidewall 56 (figs 2-3, para [0083]-[0084]), the stator 30 comprising a stator body 38 (fig 3, para [0086]) and a top and bottom mounting flange (figs 3 & above for claim 1, para [0087]) formed with the stator body 38 (figs 3 & above for claim 1), the stator body 38 defining a cylindrical stator sidewall 40 (fig 3, para [0086]) distal to the mounting flanges (figs 3 & above for claim 1), wherein the stator body 38, the cylindrical stator sidewall 40, and the mounting flanges are formed with one another (figs 3 & above for claim 1), the stator body 38 extending radially outward from the mounting flanges (figs 3 & above for claim 1) to orient the cylindrical stator sidewall 40 proximate to the rotor sidewall 56 (figs 3 & above for claim 1); 
directly mounting a top and bottom bearing 52 to the top and bottom mounting flange of the stator 30 (figs 3 & above for claim 1, para [0087]) and directly mounting the rotor 34 to the top and bottom bearing 52 (fig 3, para [0089]), wherein the top and bottom bearings 52 comprises an inner race and an outer race (figs 3 & above for claim 1); 
engaging the top and bottom mounting flange with the inner race of the top and bottom bearings 52 (figs 3 & above for claim 1) and engaging the rotor 34 with the outer race of the top and bottom bearings 52(figs 3 & below);
coupling one or more permanent magnets 36 with an inner surface of the rotor sidewall 56 (figs 2-3, [0083]-[0084]).
Prucher discloses claim 14 except for:
the top and bottom mounting flange monolithically formed with the stator body;
a top and bottom annular lip extending from the body and encircling the top and bottom mounting flange respectively;
the stator body, the cylindrical stator sidewall, and the mounting flanges are monolithically formed with one another;
directly mounting the rotor to the top and bottom bearing in an unloaded state;
abutting the top and bottom annular lip with the top and bottom bearing respectively; and 
applying an axial force to the top and bottom bearing in the a pre-loaded state to axially displace the inner races of the top and bottom bearing relative to the outer races of the top and bottom bearing such that the inner races move toward each other while the outer races remain stationary.
Wu discloses the top and bottom mounting flange monolithically formed with the stator body (figs 2-3 & above for claim 1);
a top and bottom annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the stator body (figs 2-3 & above for claim 1) and encircling the top and bottom mounting flange respectively (figs 2-3 & above for claim 1);
the stator body, the cylindrical stator sidewall, and the mounting flanges are monolithically formed with one another (figs 2-3 & above for claim 1); and
abutting the top and bottom annular lip 12 with the top and bottom bearing 3 respectively (figs 2-3 & above for claim 1, pg 4, lns 49-53 to pg 5, ln 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Prucher with the top and bottom mounting flange monolithically formed with the stator body; a top and bottom annular lip extending from the stator body and encircling the top and bottom mounting flange respectively; the stator body, the cylindrical stator sidewall, and the mounting flanges are monolithically formed with one another; and abutting the top and bottom annular lip with the top and bottom bearing respectively, as disclosed by Wu, in order to support and tightly fixed the bearings, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1) and in order to reduce the number of parts for the stator, as opposed to forming the stator body, sidewall, annular lips and mounting flanges from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, annular lips and the mounting flange are monolithically formed with one another. 
Gievers discloses directly mounting the rotor to the top and bottom bearing 25 in an unloaded state (fig 1, col 3, lns 37-43); and
applying an axial force to the top and bottom bearings 25 in a pre-loaded state to axially displace the inner races of the top and bottom bearings 25 relative to the outer races of top and bottom bearing 25 such that the inner races move toward each other while the outer races remain stationary (as best understood by examiner the outer races move toward each other while the inner races remain stationary; figs 1 & above for claim 1, col 3, lns 37-46, outer race inherently axially displaced relative to the inner race since outer race has axially inward force applied to it by 24 & inner race abuts against 21a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method pre-loading the bearings of Prucher in view of Wu to include  directly mounting the rotor to the top and bottom bearing in an unloaded state; and applying an axial force to the top and bottom bearing in the a pre-loaded state to axially displace the inner races of the top and bottom bearing relative to the outer races of the top and bottom bearing such that the inner races move toward each other while the outer races remain stationary, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Re claim 17, Prucher discloses a method for using a rotating machine comprising: 
providing a static element 30 (figs 2-3, para [0084]) and a dynamic element 34 (figs 2-3, para [0089]), the dynamic element 34 comprising a sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity of the dynamic element 34 (figs 3 & above for claim 1), the static element 30 defining a body 38 (fig 3, para [0086]), a top and bottom mounting flange (figs 3 & above for claim 1), the body 38 defining a cylindrical body sidewall 40 (fig 3, para [0086]) concentric to and distal to the top and bottom mounting flange (figs 3 & above for claim 1), the top and bottom mounting flange, the body, and the cylindrical body sidewall formed with one another (figs 3 & above for claim 1);
coupling a magnetized material 36 with an inner surface of a sidewall 56 of the dynamic element 30 (figs 2-3, [0083]-[0084]), 
abutting the top and bottom mounting flange with a top and bottom anti-friction element 52 respectively (as best understood by examiner the anti-friction elements abut the annular lips and are mounted on the mounting flanges; figs 3 & above for claim 1), the top and bottom anti-friction element 52 having an inner race and an outer race (figs 3 & above for claim 1); 
engaging the top and bottom anti-friction element 52 with a peripheral edge of the interior cavity to mount the dynamic element 34 on the outer race of the top and bottom anti-friction element 52 (figs 3 & above for claim 1); 
coupling an electromagnet 32 with the cylindrical body sidewall 40 (figs 3-4, para [0084]-[0085] & [0096], conductor 32 on 40 forms an electromagnet) to interact with the magnetized material 36 (figs 2-4, [0083]-[0085]); 
coupling a top and bottom plate 60, 58 with the sidewall 56 of the dynamic element 34 (fig 3); 
directly mounting the dynamic element 34 to the anti-friction element 52 by positioning at least a portion of the outer race of the top and bottom anti-friction element 52 in the interior cavity (figs 3 & above for claim 1);
generating a magnetic field within the interior cavity with a magnetized material 36 (figs 2-3, para [0083]-[0084]);
interacting the electromagnet 32 with the magnetic field to generate a rotational force (figs 2-4, para [0083]-[0085]); and
applying the rotational force to the dynamic element 34 to rotate the dynamic element 34 relative to the static element 30 (para [0083]).
Prucher discloses claim 17 except:
a top and bottom annular lip extending from the body and encircling the top and bottom mounting flange;
the top and bottom mounting flange, the body, the top and bottom annular lip, and the cylindrical body sidewall monolithically formed with one another;
directly mounting inner races of the top and bottom anti-friction element on the top and bottom annular lip encircling the top and bottom mounting flange respectively; and 
directly mounting the dynamic element to the anti-friction element by applying an axial force to the outer race of the top and bottom anti-friction element with the top and bottom plate to pre-load the top and bottom anti-friction element by orienting the inner race of the top and bottom anti-friction element in an axially displacement relative to the outer race of the top and bottom anti-friction element respectively. 
Wu discloses a top and bottom annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the stator body (figs 2-3 & above for claim 1) and encircling the top and bottom mounting flange respectively (figs 2-3 & above for claim 1);
the top and bottom mounting flange, the body, the top and bottom annular lip 12 and the cylindrical body sidewall monolithically formed with the stator body (figs 2-3 & above for claim 1);
directly mounting inner races of the top and bottom anti-friction element 3 on the top and bottom annular lip encircling the top and bottom mounting flange respectively (as best understood by examiner the anti-friction elements abut the annular lips and are mounting on the mounting flanges; figs 2-3 & above for claim 1, pg 4, lns 49-53 to pg 5, ln 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Prucher with a top and bottom annular lip extending from the body and encircling the top and bottom mounting flange; the top and bottom mounting flange, the body, the top and bottom annular lip, and the cylindrical body sidewall monolithically formed with one another; and directly mounting inner races of the top and bottom anti-friction element on the top and bottom annular lip encircling the top and bottom mounting flange respectively, as disclosed by Wu, in order to support and tightly fixed the bearings, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1) and in order to reduce the number of parts for the stator, as opposed to forming the stator body, sidewall, annular lips and mounting flanges from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, annular lips and the mounting flange are monolithically formed with one another. 
Gievers discloses directly mounting the dynamic element to the anti-friction element 25 by applying an axial force to the outer race of the top and bottom anti-friction element 25 with the top and bottom plate 24 to pre-load the top and bottom anti-friction element 25 (fig 1 , col 2, 46-50 & col 3, lns 37-46 ) by orienting the inner race of the top and bottom anti-friction element 25 in an axially displacement relative to the outer race of the top and bottom anti-friction element 25 respectively (fig 1, col 3, lns 37-46, outer race inherently axially displaced relative to the inner race since outer race has axially inward force applied to it by 24  & inner race abuts against 21a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to directly mount the dynamic element to the anti-friction element of Prucher in view of Wu by applying an axial force to the outer race of the top and bottom anti-friction element with the top and bottom plate to pre-load the top and bottom anti-friction element by orienting the inner race of the top and bottom anti-friction element in an axially displacement relative to the outer race of the top and bottom anti-friction element respectively, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Re claim 18, Prucher in view of Wu and Gievers disclose claim 17 as discussed above. Prucher further discloses the static element 30 is a stator (figs 2-3, [0084]), the dynamic element 34 is a rotor (figs 2-3, [0089]), and the anti-friction element 52 is a bearing (fig 3, [0087]).
Re claim 20, Prucher in view of Wu and Gievers disclose claim 17 as discussed above. Prucher is silent with respect to applying an axial force to the anti-friction element and axially displacing an outer race of the anti-friction element relative to an inner race of the anti-friction element.
Gievers discloses applying an axial force to the anti-friction element 25 and axially displacing an outer race of the anti-friction element 25 relative to an inner race of the anti-friction element 25 (fig 1, col 3, lns 37-46, outer race inherently axially displaced relative to the inner race since outer race has axially inward force applied to it by 24 & inner race abuts against 21a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Prucher in view of Wu and Gievers to apply an axial force to the anti-friction element and axially displacing an outer race of the anti-friction element relative to an inner race of the anti-friction element, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Re claim 30, Prucher in view of Wu and Gievers disclose claim 1 as discussed above. Prucher is silent with respect to a distance between closest points on the outer races being positioned closer to each other than a distance between closest points of the inner races.
Gievers discloses a distance between closest points on the outer races being positioned closer to each other than a distance between closest points of the inner races (fig 1, col 3, lns 37-46, outer races inherently closer together than inner races since outer race has axially inward force applied to it by 24 & inner race abuts against 21a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearings of Prucher in view of Wu and Gievers so a distance between closest points on the outer races being positioned closer to each other than a distance between closest points of the inner races, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Re claim 31, Prucher in view of Wu and Gievers disclose claim 1 as discussed above. Prucher is silent with respect to the outer race of the top and bottom bearings are oriented in the axially displacement relative to the inner race of the top and bottom bearing respectively with the outer races being displaced parallel to the axis.
Gievers discloses the outer race of the top and bottom bearings 25 are oriented in the axially displacement relative to the inner race of the top and bottom bearing 25 respectively with the outer races being displaced parallel to the axis (fig 1, col 3, lns 37-46, outer races inherently displaced parallel to the axis since outer race has axially inward force applied to it by 24 & inner race abuts against 21a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearings of Prucher in view of Wu and Gievers so the outer race of the top and bottom bearings are oriented in the axially displacement relative to the inner race of the top and bottom bearing respectively with the outer races being displaced parallel to the axis, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Gievers and in further view of Langford et al. (US20100164313, “Langford”).
Re claim 2, Prucher in view of Wu and Gievers discloses claim 1 as discussed above. Prucher is silent with respect to the bearing is a deep groove ball bearing.
Langford discloses deep groove ball bearings are low cost (para [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a deep groove ball bearing for the bearing of Prucher in view of Wu and Gievers, as disclosed by Langford, in order to reduce costs, as taught by Langford (para [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Gievers in view of Bramel et al. (US20030086630, “Bramel”).
Re claim 6, Prucher in view of Wu and Gievers discloses claim 1 as discussed above. Prucher is silent with respect to a top bearing cover and a bottom bearing cover attached to the top bearing and bottom bearing respectively by friction fit.
Bramel discloses a top bearing cover 210 and a bottom bearing cover 210 (figs 2-3, [0022]) attached to the top bearing 135 and bottom bearing 136 respectively by friction fit (fig 2, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearings of Prucher in view of Wu and Gievers with a top bearing cover and a bottom bearing cover attached to the top bearing and bottom bearing respectively by friction fit, as disclosed by Bramel, in order to prevent fluting, as taught by Bramel ([0022]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu, Gievers  and Bramel and in further view of Sano (JP2013093985, “Sano”, using machine translation).
Re claim 7, Prucher in view of Wu, Gievers  and Bramel disclose claim 6 as discussed above. Prucher is silent with respect to the top and bottom rotor plates comprising one or more alignment pins and the rotor sidewall forming one or more alignment holes, the one or more alignment pins of the top and bottom rotor plates in engaging with the one or more alignment holes.
Sano discloses the attachment tab 38b (figs 1-2 & 5, para [0049]) comprises one or more alignment pins 56a (figs 2 & 5, para [0049]) and the case 16 (figs 1 & 5, para [0016]) forming one or more alignment holes 17b (figs 2 & 5, para [0049]), the one or more alignment pins 56a of the attachment tab 38b engaging with the one or more alignment holes 17b (fig 5, para [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor sidewall and rotor plate of Prucher in view of Wu so that the top and bottom rotor plates comprising one or more alignment pins and the rotor sidewall forming one or more alignment holes, the one or more alignment pins of the top and bottom rotor plates in engaging with the one or more alignment holes, as disclosed by Sano for a case and attachment tab, in order to make easier assembly of the rotor by aligning the screw holes of the rotor sidewall and rotor plate before screwing the screw, as demonstrated by Sano (fig 5, para [0012] & [0049]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu, Gievers and Bramel and in further view of Frohlich (DE102014218182, “Frohlich”, using machine translation).
Re claim 9, Prucher in view of Wu, Gievers and Bramel disclose claim 6 as discussed above. Prucher is silent with respect to the top rotor plate and bottom rotor plate are coupled to the rotor sidewall by a fastener, the bearing is configurable in an unloaded condition and a pre-loaded condition, the fastener is in a loosened configuration when the bearings are in the unloaded condition, and the fastener is in a tightened configuration when the bearings s-are in the pre-loaded condition.
Gievers discloses the top rotor plate 24 and bottom rotor plate 24 are coupled to the rotor sidewall 23 (fig 1, col 3, lns 40-43), the bearing 25 is configurable in an unloaded condition and a pre-loaded condition (inherent for bearings), the top and bottom rotor plate 24 is in a loosened configuration when the bearings 25 are in the unloaded condition (fig 1, col 3, lns 40-43), and the top and bottom rotor plate 24 is in a tightened configuration when the bearings 25 are in the pre-loaded condition (fig 1, col 3, lns 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor plates and bearings of Prucher in view of Wu, Gievers and Bramel so the top rotor plate and bottom rotor plate are coupled to the rotor sidewall, the bearing is configurable in an unloaded condition and a pre-loaded condition, the top and bottom rotor plate is in a loosened configuration when the bearings are in the unloaded condition, and the top and bottom rotor plate is in a tightened configuration when the bearings are in the pre-loaded condition, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).
Prucher in view of Wu, Gievers and Bramel disclose claim 9 except for:
the top rotor plate and bottom rotor plate are coupled to the rotor sidewall by a fastener; and 
the fastener is in a loosened configuration when the bearings are in the unloaded condition, and the fastener is in a tightened configuration when the bearings are in the pre-loaded condition.
Frohlich discloses the bearing plate 10 is coupled to the rotor sidewall 7 by a fastener 14 (figs 5 & 7, pg 3, last three lns); and
the fastener 14 is in a loosened configuration when the bearing (figs 5-7, pg 3, last 5 lns, bearing in bearing holder 4) is in the unloaded condition (pg 2, 3rd para & pg 4, lns 4-17, as 14 is tightened bearing plate 10 moves in the axial direction to provide preload to bearing), and the fastener 14 is in a tightened configuration when the bearing is in the pre-loaded condition (pg 2, 3rd para & pg 4, lns 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (rotor plate with flanges for attachment to the rotor sidewall as disclosed by Gievers) for another known equivalent element (plates attached by fasteners as disclosed by Frohlich) resulting in the predictable result of connecting the top and bottom rotor plates to the rotor sidewall to form a preload on the bearings. 
It is pointed out that Prucher in view of Wu, Gievers, Bramel and Frohlich disclose the top and bottom rotor plate are coupled to the rotor sidewall by a fastener; and the fastener is in a loosened configuration when the bearings are in the unloaded condition, and the fastener is in a tightened configuration when the bearings are in the pre-loaded condition, since Gievers discloses the top and bottom rotor plates are attached to the rotor sidewall to preload the bearings; and Frohlich discloses employing fasteners to bearing plates to preload the bearings, showing an equivalent structure to provide preload to the bearings. 
Re claim 10, Prucher in view of Wu, Gievers, Bramel and Frohlich discloses claim 9 as discussed above. Prucher is silent with respect to in the pre-loaded condition, an outer race of the bearing is axially offset from an inner race of the bearing. 
Gievers discloses in the pre-loaded condition, an outer race of the bearing 25 is axially offset from an inner race of the bearing 25 (figs 1 & above for claim 1, col 3, lns 37-46, outer race inherently axially offset from the inner race since outer race has axially inward force applied to it by 24  & inner race abuts against 21a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu, Gievers, Bramel and Frohlich so in the pre-loaded condition, an outer race of the bearing is axially offset from an inner race of the bearing, as disclosed by Gievers, in order to provide a predetermined preload to the bearings, as taught by Gievers (col 1, lns 59-61 & col 3, lns 40-46).

Claims 11, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Gievers and in further view of Kottritsch et al. (US6142673, “Kottritsch”).
Re claim 11, Prucher in view of Wu and Gievers discloses claim 1 as discussed above. Prucher is silent with respect to a conductive element proximate the bearing, the conductive element configured to ground an electrical charge.
Kottritsch discloses a conductive element 5 proximate the bearing 1 (figs 1-2, col 3, lns 20-35), the conductive element 5 configured to ground an electrical charge (col 4, lns 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu and Gievers with a conductive element proximate the bearing, the conductive element configured to ground an electrical charge, as disclosed by Kottritsch, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).
Re claim 21, Prucher in view of Wu, Gievers and Kottritsch discloses claim 11 as discussed above. Prucher further discloses the bearing 52 defines an inner races (figs 3 & above for claim 1), an outer race (figs 3 & above for claim 1), and an annular gap extending between the inner race and the outer race (figs 3 & above for claim 14).
 Prucher is silent with respect to the conductive element is annular in shape and bridges the annular gap between the inner race and the outer race. 
Kottritsch discloses the conductive element 5 is annular in shape (col 3, lns 22-25) and bridges the annular gap between the inner race 2 and the outer race 3 (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conductive element of Prucher in view of Wu, Gievers  and Kottritsch to be annular in shape and bridges the annular gap between the inner race and the outer race, as disclosed by Kottritsch, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).
Re claim 25, Prucher in view of Wu and Gievers discloses claim 14 as discussed above. Prucher further discloses a gap is defined between the inner race and the outer race (figs 3 & above for claim 1).
Prucher is silent with respect to the rotating machine further comprises a conductive element, the conductive element bridging the gap between at least one of the inner races and the outer races to pass electricity between the at least one of the inner races and the outer races.
Kottritsch discloses a conductive element 5 (figs 1-2, col 3, lns 20-35), the conductive element 5 bridging the gap between the inner race 2 and the outer race 3 (fig 1) to pass electricity between the inner race 2 and the outer race 3 (figs 1-2, col 3, lns 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu and Gievers with a conductive element, the conductive element bridging the gap between at least one of the inner races and the outer races to pass electricity between the at least one of the inner races and the outer races, as disclosed by Kottritsch for an inner and outer race, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Gievers and in further view of Guertin (US2393900, “Guertin”).
Re claim 22, Prucher in view of Wu and Gievers disclose claim 1 as discussed above. Prucher is silent with respect to a bearing cover covering an external end of the bearing that is external to the interior cavity.
Guertin discloses a bearing cover 20 (fig 2, pg 1, col 2, lns 38-39) covering an external end of the bearing (fig 2, includes 15-17) that is external to the interior cavity (figs 1-2 & below).

    PNG
    media_image4.png
    342
    337
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu and Gievers with a bearing cover covering an external end of the bearing, as disclosed by Guertin, in order to sling oil, as taught by Gievers (pg 1, col 2, lns 37-39).
Re claim 23, Prucher in view of Wu, Gievers and Guertin disclose claim 22 as discussed above. Prucher is silent with respect to a conductive element oriented between the bearing cover and the external end of the bearing operative to electrically engage with at least one inner race and outer race to pass electricity between the at least one inner race and outer race.
Gievers discloses a conductive element 19 (fig 2, pg 1, col 2, lns 44-48) oriented between the bearing cover 20 and the external end of the bearing (figs 2 & below) operative to electrically engage with at least one inner race 15 and outer race 16 to pass electricity between the at least one inner race 15 and outer race 16 (fig 2, pg 1, col 2, lns 32-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu, Gievers and Guertin with a conductive element oriented between the bearing cover and the external end of the bearing operative to electrically engage with at least one inner race and outer race to pass electricity between the at least one inner race and outer race, as disclosed by Guertin, in order to protect the bearing from deterioration and pitting, as taught by Gievers (pg 1, col 1, lns 1-7 & pg 1, col 2, lns 32-42).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Gievers and in view of Zimmermann (WO2004038241, “Zimmermann” using machine translation).
Re claim 22, Prucher in view of Wu and Gievers disclose claim 1 as discussed above. Prucher is silent with respect to a bearing cover covering an external end of the bearing that is external to the interior cavity.
Zimmermann discloses a bearing cover 2 (figs 1a-b) covering an external end of the bearing 5 (fig 1a, axial end of bearing near 2) that is external to the interior cavity (figs 1a & 1c, interior cavity of 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu with a bearing cover covering an external end of the bearing that is external to the interior cavity, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).
Re claim 24, Prucher in view of Wu, Gievers and Zimmermann disclose claim 22 as discussed above. Prucher is silent with respect to the bearing cover defines a planar cover plate covering the external end of the bearing, and an annular cover sidewall extending along a side of the bearing.
Zimmermann discloses the bearing cover 2 defines a planar cover plate (figs 1a & below) covering the external end of the bearing 5, and an annular cover sidewall (figs 1a & below) extending along a side of the bearing 5 (figs 1a & below).

    PNG
    media_image5.png
    245
    475
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing cover Prucher in view of Wu, Gievers and Zimmermann to define a planar cover plate covering the external end of the bearing, and an annular cover sidewall extending along a side of the bearing, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834